Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 03/08/2022 has been entered. Claims 1-20 are pending. Claims 1, 4-5, 8, 11-12, 15 and 18-19 have been amended. No claim is added or cancelled. The 112(b) rejection is withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 4 is objected to because of the following informalities: The amendment made on this claim is not same as to the amendment made on similar claims 11 and 18. The amended limitation “each application the applications .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170257439) hereinafter Wang in view of GRUNWALD et al. (US 20190356609) hereinafter GRUNWALD and further in view of MICHAEL et al. (US 20200296026) hereinafter MICHAEL.
Regarding claim 1, Wang teaches a non-transitory machine-readable medium comprising memory with instructions encoded thereon (i.e. a machine-readable medium having stored thereon instructions which may be used to program a computer (or other electronic devices) to perform a process, [0093]) for provisioning network connectivity between disparate cloud service providers (CSPs) (i.e. provision network connections between devices associated with cloud service providers, [0015]), the network connectivity enabling network communication between nodes on the disparate CSPs where network communication between the nodes was not previously enabled (i.e. generate connections between devices associated with cloud service providers, [0023], creating new network connection path from a first cloud service provider to a second cloud service provider, [0088] and the network path comprising network resources that logically interconnect the first device with the second device, claim 1), the instructions causing one or more processors to perform operations when executed, the instructions comprising instructions to (i.e. During operation of one embodiment, processor(s) 702 accesses main memory 704 via the use of bus 701 in order to launch, run, execute, interpret, or otherwise perform processes, such as through logic instructions, executing on the processor 702 and based on the dynamic controller 102 and associated software modules stored in main memory or otherwise tangibly stored, [0094]), receive, from a user, credentials for two or more CSPs (i.e. a customer or other user may log in to the same using a web browser or other similar interface, [0032]).
However, Wang does not explicitly disclose identify CSP regions for each of the two or more CSPs that satisfy a criterion; provision a tunnel between nodes of the two or more CSPs; inject user data into each node; and initiate operations across the provisioned nodes using the injected user data.
However, GRUNWALD teaches identify CSP regions for each of the two or more CSPs (i.e. multiple cloud services provider regions or fault zones to further improve reliability, [0247]) that satisfy a criterion (i.e.  network latency requirement, [0279]); provision a tunnel between nodes of the two or more CSPs (i.e. could be coupled with virtual isolated networks, [0170]); inject user data into each node (i.e. the storage cluster distributes user data across storage nodes housed within a chassis, or across multiple chassis, [0066]); and initiate operations across the provisioned nodes using the injected user data (i.e. the data will be available in storage nodes for input and output operations, [0066]).
Based on Wang in view of GRUNWALD it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of GRUNWALD to the system of Wang in order to increase network connection provisioning performance of Wang system.
However, Wang in view of GRUNWALD do not explicitly disclose provision an overlay network on top of the tunnel, the provisioning of the overlay network comprising generating a routing table comprising static IP ranges of pods of the nodes on each of the CSPs.
However, MICHAEL teaches provision an overlay network on top of the tunnel (i.e. an overlay network is provisioned, Abstract), the provisioning of the overlay network comprising generating a routing table comprising static IP ranges of pods of the nodes on each of the CSPs (i.e. generates a routing table using the flow table entries, and uses the routing table to control routing of data over the corresponding POP link, [0166]).
Based on Wang in view of GRUNWALD and further in view of MICHAEL it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of MICHAEL to the system of Wang and GRUNWALD in order to provide the highest levels of network performance, (MICHAEL, [0009]).

Regarding claim 2, Wang teaches the criterion is a maximum latency criterion for network communications travelling between the CSP regions (i.e. connection parameters may define a class of service for the requested network connection, a bandwidth for the network connection, and a list of virtual local area networks (VLANs) that may use the network connection, [0018] and a customer submits a request for a new network connection with a bandwidth identifier of “100 Megabits per second (Mbps),” the dynamic controller 102 utilizes such information to generate a specific connection path (e.g., by configuring devices in the path) that can meet the bandwidth of 100 Mbps for that desired network connection, [0034]) and wherein the method further comprises selecting the nodes of the two or more CSPs based on the nodes being within the identified CSP regions (i.e. the device 222 is deployed within a particular geographical area such that the device 222 is accessible to the NID 210, that the device 222 is a network resource 130 that is compatible with the UNI 1 220 and the NID and selects the device 222 from the network resources 130 where the device 222 is capable of being implemented to provide a network connection between the UNI 1 220 and the UNI 2, [0051] and Fig. 3A).

Regarding claim 3, Wang teaches provisioning the tunnel comprises establishing a network infrastructure for compute resources to be communicated between the two or more CSPs over a virtual private network (VPN) (i.e. Network services utilizing the network connections according to the systems/methods herein include, by non-limiting example, Ethernet Virtual Connection (EVC), Ethernet access, IP virtual private network (VPN), high-speed Internet service, cloud services, [0023]).

Regarding claim 4, Wang does not explicitly disclose the pods of the nodes comprise applications operating on a given node, each application the applications having a respective addressing scheme based on internal domain names.
However, GRUNWALD teaches the pods of the nodes comprise applications operating on a given node, each application the applications having a respective addressing scheme based on internal domain names (i.e. application components and services store data to more than one storage system within each location for a set of pods, [0292]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 5, Wang does not explicitly disclose provisioning the overlay network comprises generating an encapsulation scheme that enables pod-to-pod communications across the two or more CSPs notwithstanding each of the applications having network naming scheme.
However, GRUNWALD teaches provisioning the overlay network comprises generating an encapsulation scheme that enables pod-to-pod communications across the two or more CSPs notwithstanding each of the applications having network naming scheme (i.e. The storage system 306 depicted in FIG. 3B also includes communications resources 310 that may be useful in facilitating data communications between components within the storage system 306, as well as data communications between the storage system 306 and computing devices that are outside of the storage system, [0114]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 6, Wang in view of GRUNWALD do not explicitly disclose provisioning the overlay network comprises installing a software module of the overlay network to each node and opening a firewall port on each node.
However, MICHAEL teaches provisioning the overlay network comprises installing a software module of the overlay network to each node (i.e.  installs flow rules to allow incoming/outgoing traffic to the Watchdog container port, notifies Watchdog of all neighboring links, and installs flow rules to allow and forward packets to/from this Watchdog to neighbors, [0390]) and opening a firewall port on each node (i.e. the firewall component subsequently allows traffic from the listed IP addresses to pass through the firewall into the MCN, while continuing to block traffic from all other IP addresses, [0258]). Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 7, Wang does not explicitly disclose injecting the user data into each node comprises injecting one or more of tokens, certificates, Internet Protocol (IP) addresses into each node based on the credentials.
However, GRUNWALD teaches injecting the user data into each node comprises injecting one or more of tokens, certificates, Internet Protocol (IP) addresses into each node based on the credentials (i.e. a mediator service may provide a list of Internet Protocol addresses, one or more names that may be looked up using DNS, or a service name that may be looked up in other types of directories or using other directory services, [0265] and in the case of a local storage system implementation for synchronously replicating data, geographic information may be inferred from network information, such as IP addresses, [0275]). Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claims 8-20, the limitations of claims 8-20 are similar to the limitations of claims 1-7. Wang further teaches a system comprising: a processor (i.e. The computing system 700 includes at least one processor, [0090]). Therefore, the limitations of claims 8-20 are rejected in the analysis of claims 1-7 above, and the claims are rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
6/6/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447